DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election Response
The Election filed 01/18/2022, in response to the Office Action of 12/13/2021, is acknowledged and has been entered. Applicants elected without traverse Group I (claims 1-16). Claims 1-20 are pending. Claims 17-20 have been withdrawn from further consideration by the examiner under 35 CFR 1.142(b) as being drawn to non-elected inventions. Claims 1-16 are currently examined below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 4, 10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jae-Gwan (KR 20110071624 A) ("Jae-Gwan") (translation attached).
With respect to claim 1, Jae-Gwan teaches a cart-robot of moving in a marker following mode (Jae-Gwan Abstract “A motor-driven shopping cart for guidance to each product corner is provided ”), (Jae-Gwan Page 3 “A turning device 310 for turning 300; A drive motor 320 for rotating the wheel 300”); an obstacle sensor configured to sense an obstacle disposed around the cart-robot (Jae-Gwan Page 3 “In addition, the present invention is provided with an ultrasonic sensor 230 for detecting the front object on the front side of the frame 100 or the basket 200”); a camera sensor configured to photograph a marker disposed on a traveling surface of the cart-robot or on a side surface of the traveling surface or on the ceiling of the traveling surface (Jae-Gwan Page 3 “A power supply unit 140 for supplying electricity; When the product corner is selected by the input unit 410, the landmark 600 corresponding to the product corner of the selected store is selected from the landmark 600 captured by the near-infrared camera 150, and the selected landmark”); and a controller configured to analyze an image photographed by the camera sensor and calculates a moving direction or a moving speed of the cart-robot that moves along the marker or a path where a plurality of markers are disposed and controls the mover to move the cart-robot into a space indicated by the marker (Jae-Gwan Page 3 “In the electric shopping cart for product corner guide to configure the product to move to the selected product corner by recognizing the landmark 600 attached or formed on the floor 700 to guide each product corner in the store…A near-infrared camera (150) mounted on the bottom of the frame (100) to capture a landmark (600) attached or formed on the bottom (700);” | Page 4 “The control device 160 receives the selected product corner information from the input unit 410, photographs the landmark 600 attached or formed on the floor 700 by the near-infrared camera 150, and photographs the landmarks of various lines. Selecting a landmark 600 matching the selected product corner information from the 600, and driving the drive motor 320 to move along the selected landmark 600 to rotate the wheel 300, When the traveling direction of the landmark 600 is changed, the turning device 310 is operated to turn the wheel 300 so that the electric shopping cart for product corner guide of the present invention can move to the selected product corner”).

With respect to claim 4, Jae-Gwan teaches the cart-robot of moving in the marker following mode of claim 1, wherein, when the obstacle sensor detects an obstacle in a moving direction of the cart-robot, the controller stops the cart-robot (Jae-Gwan Page 4 “It plays a role of sensing. That is, when the control device 160 detects that there is an object in front of the ultrasonic sensor 230, the control device 160 stops the driving motor 320”) or the controller generates a bypass path to connect two markersBIRCH, STEWART, KOLASCH & BIRCH, LLPEHC/EHC/tylApplication No.: NEWDocket No.: 6774-0240PUS1Page 4 of 9 disconnected due to the obstacle and moves the cart-robot.

With respect to claim 10, Jae-Gwan teaches a method for moving a cart-robot in a marker following mode (Jae-Gwan Abstract “A motor-driven shopping cart for guidance to each product corner is provided ”), comprising: moving, by at least one wheel of a mover of the cart-robot, the cart-robot (Jae-Gwan Page 3 “A turning device 310 for turning 300; A drive motor 320 for rotating the wheel 300”); photographing, by a camera sensor of the cart-robot, a marker disposed on a travelling surface of the cart-robot, a side surface of the travelling surface, or the ceiling of the travelling surface during moving of the cart-robot (Jae-Gwan Page 3 “A power supply unit 140 for supplying electricity; When the product corner is selected by the input unit 410, the landmark 600 corresponding to the product corner of the selected store is selected from the landmark 600 captured by the near-infrared camera 150, and the selected landmark”); analyzing an image photographed by the camera sensor and identifying, by a controller of the cart-robot, the marker calculating, by the controller of the cart-robot, a moving direction or a moving speed of the cart-robot that moves along the identified marker or a path where the plurality of markers are disposed and controlling, by the controller, the mover to move the cart-robot into a space indicated by the marker based on at least one of the calculated moving direction or moving speed of the cart- robot (Jae-Gwan Page 3 “In the electric shopping cart for product corner guide to configure the product to move to the selected product corner by recognizing the landmark 600 attached or formed on the floor 700 to guide each product corner in the store…A near-infrared camera (150) mounted on the bottom of the frame (100) to capture a landmark (600) attached or formed on the bottom (700);” | Page 4 “The control device 160 receives the selected product corner information from the input unit 410, photographs the landmark 600 attached or formed on the floor 700 by the near-infrared camera 150, and photographs the landmarks of various lines. Selecting a landmark 600 matching the selected product corner information from the 600, and driving the drive motor 320 to move along the selected landmark 600 to rotate the wheel 300, When the traveling direction of the landmark 600 is changed, the turning device 310 is operated to turn the wheel 300 so that the electric shopping cart for product corner guide of the present invention can move to the selected product corner”).

With respect to claim 13, Jae-Gwan teaches the method for moving the cart-robot in the marker following mode of claim 10, further comprising: detecting, by the obstacle sensor, an obstacle in the moving direction of the cart-robot; and stopping, by the controller, the cart-robot (Jae-Gwan Page 4 “It plays a role of sensing. That is, when the control device 160 detects that there is an object in front of the ultrasonic sensor 230, the control device 160 stops the driving motor 320”) or generating, by the controller, a bypass path to connect two markers disconnected due to the obstacle to move the cart-robot	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jae-Gwan (KR 20110071624 A) ("Jae-Gwan") (translation attached) in view of Trepagnier (US 20100106356 A1) ("Trepagnier").

With respect to claim 2, Jae-Gwan teaches wherein the controller determines a state in which an object is removed from a storage of the cart-robot or a state in which use of a transmitter followed by the cart-robot is finished or a handle assembly of the cart-robot may not sense a force for a predetermined period of time (Jae-Gwan Page 4 “The handle 400 is held by the user when using the electric shopping cart for product corner guide of the present invention, there is a vibration motor 420 to notify the user when the object is detected in front of the vibration, the user the handle The contact sensor 430 for checking whether or not holding the 400 is further included…The contact sensor 430 is to check whether the user is holding the handle 400 or not, and if the user can confirm that the user is in contact with the handle 400”).
Jae-Gwan, however, fails to explicitly disclose wherein the controller controls the camera sensor and the mover to search for the marker adjacent to the cart-robot, and wherein the controller controls the mover to move the cart-robot along the marker adjacent to the cart-robot.
Trepagnier, however, teaches wherein the controller controls the camera sensor and the mover to search for the marker adjacent to the cart-robot, and wherein the controller controls the mover to move the cart-robot along the marker adjacent to the cart-robot (Trepagnier Paragraph 23 “In one embodiment of the invention, a method for navigation and control of a vehicle” |Paragraph 87 “”The Iteris LDW system uses an optical sensor and image processing system to detect and track lane markings. The imaging sensor in the LDW system creates a two dimensional digitized picture of the area ahead of the vehicle that the LDW system searches for lane markings… The video-based lane-detection system provides the autonomous vehicle with the location of the left and right lane markings, the type (solid, dashed, etc.) of the left and right lane markings, the angle of the vehicle within the lane, and the curvature of the lane… The information from the video-based lane-detection system is used to build a model of the current lane that can be used by the vehicle's software systems to adjust the vehicle's planned path to better adhere to the lane model”).
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Jae-Gwan so that wherein the controller controls the camera sensor and the mover to search for the marker adjacent to the cart-robot, and wherein the controller controls the mover to move the cart-robot along the marker adjacent to the cart-robot, as taught by Trepagnier as disclosed above, in order to effectively and safely control a device when there is not a presence detected (Trepagnier Paragraph 8 “Thus, whether addressing human deficiencies in the control of a vehicle or whether in environmentally hazardous conditions where human control is not preferred, there exists a need to have a system and method for vehicular identification of stationary and moving objects in the path or coming into the path of the vehicle”).

With respect to claim 11, Jae-Gwan teaches determining, by the controller, a state in which an object is removed from a storage of the cart-robot or a state in which use of a transmitter followed by the cart-robot is finished or a handle assembly of the cart-robot may not sense a force during a predetermined period of time (Jae-Gwan Page 4 “The handle 400 is held by the user when using the electric shopping cart for product corner guide of the present invention, there is a vibration motor 420 to notify the user when the object is detected in front of the vibration, the user the handle The contact sensor 430 for checking whether or not holding the 400 is further included…The contact sensor 430 is to check whether the user is holding the handle 400 or not, and if the user can confirm that the user is in contact with the handle 400”).
 Jae-Gwan, however, fails to explicitly disclose controlling, by the controller, the camera sensor and the mover to search for the marker adjacent to the cart-robot; and controlling, by the controller, the mover to move the cart-robot along the marker adjacent to the cart-robot.
Trepagnier, however, teaches controlling, by the controller, the camera sensor and the mover to search for the marker adjacent to the cart-robot; and controlling, by the controller, the mover to move the cart-robot along the marker adjacent to the cart-robot (Trepagnier Paragraph 23 “In one embodiment of the invention, a method for navigation and control of a vehicle” |Paragraph 87 “”The Iteris LDW system uses an optical sensor and image processing system to detect and track lane markings. The imaging sensor in the LDW system creates a two dimensional digitized picture of the area ahead of the vehicle that the LDW system searches for lane markings… The video-based lane-detection system provides the autonomous vehicle with the location of the left and right lane markings, the type (solid, dashed, etc.) of the left and right lane markings, the angle of the vehicle within the lane, and the curvature of the lane… The information from the video-based lane-detection system is used to build a model of the current lane that can be used by the vehicle's software systems to adjust the vehicle's planned path to better adhere to the lane model”).
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Jae-Gwan so that by the controller, the camera sensor and the mover to search for the marker adjacent to the cart-robot; and controlling, by the controller, the mover to move the cart-robot along the marker adjacent to the cart-robot, as taught by Trepagnier as disclosed above, in order to effectively and safely control a device when there is not a presence detected (Trepagnier Paragraph 8 “Thus, whether addressing human deficiencies in the control of a vehicle or whether in environmentally hazardous conditions where human control is not preferred, there exists a need to have a system and method for vehicular identification of stationary and moving objects in the path or coming into the path of the vehicle”).

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jae-Gwan (KR 20110071624 A) ("Jae-Gwan") (translation attached) in view of Trepagnier (US 20100106356 A1) ("Trepagnier") further in view of Carter (US 20070045019 A1) ("Carter") and Hayashida (WO 2019003340 A1) ("Hayashida") (translation attached).

With respect to claim 3, Jae-Gwan in view of Trepagnier fail to explicitly disclose that the controller determines that the cart-robot enters a parking lot based on changes in vibration generated based on friction between the mover and the travelling surface or frictional forces with respect to the travelling surface, applied to the mover.
(Carter Paragraph 29 “For example, the restricted area 40 may correspond to a portion of a parking lot, and the stop line 42 may be positioned along a curb between the store exit and the parking lot.” | Paragraph 28 “In the embodiment shown in FIG. 1, the containment system locates or otherwise identifies a cart 30 that is approaching a restricted area 40 adjacent the store exit. If the cart 30 crosses a stop line 42 and is moving toward the store exit, the containment system makes a decision whether to inhibit the motion of the cart 30.”).
It would have been obvious to one of ordinary skill in the art to have modified the system of Jae-Gwan in view of Trepagnier so that the controller determines that the cart-robot enters a parking lot, as taught by Carter as disclosed above, in order to ensure carts do not end up in areas that are unsafe or inconvenient (Carter Paragraph 6 “Retail stores often permit powered shopping carts to travel freely within the store. However, stores may wish to restrict movement of carts into areas that are unsafe or inconvenient for cart retrieval and to deter theft and reduce other types of cart misuse”).
Jae-Gwan in view of Trepagnier and in view of Carter fail to explicitly disclose detection of changes in vibration generated based on friction between the mover and the travelling surface or frictional forces with respect to the travelling surface, applied to the mover.
Hayashida, however, teaches detection of changes in vibration generated based on friction between the mover and the travelling surface or frictional forces with respect to the travelling surface, applied to the mover (Hayashida Fig 13, 14, Page 5 Third embodiment “ in the third embodiment, the sheet-like uneven portion 5 is provided on the ground on which the carriage 12 moves, and the position detection unit 403 b detects the vibration pattern generated when the carriage 12 moves over the uneven portion 5. A method of detecting the position of the carriage 12 will be describe”).
It would have been obvious to one of ordinary skill in the art to have modified the system of Jae-Gwan in view of Trepagnier and in view of Carter to include detection of changes in vibration generated (Hayashida Page 2 “A position detection system according to the present invention is attached to a movable body on which a work object is placed, detects a vibration, and transmits a signal having vibration information indicating the detected vibration and identification information”).

With respect to claim 12, Jae-Gwan in view of Trepagnier fail to explicitly disclose determining that the cart-robot enters a parking lot based on changes in BIRCH, STEWART, KOLASCH & BIRCH, LLPEHC/EHC/tylApplication No.: NEWDocket No.: 6774-0240PUS1 Page 6 of 9 vibration occurring due to a friction between the mover and the travelling surface or a frictional force of the travelling surface, applied to the mover.
Carter, however, teaches of a detection of a cart-robot entering a parking lot (Carter Paragraph 29 “For example, the restricted area 40 may correspond to a portion of a parking lot, and the stop line 42 may be positioned along a curb between the store exit and the parking lot.” | Paragraph 28 “In the embodiment shown in FIG. 1, the containment system locates or otherwise identifies a cart 30 that is approaching a restricted area 40 adjacent the store exit. If the cart 30 crosses a stop line 42 and is moving toward the store exit, the containment system makes a decision whether to inhibit the motion of the cart 30.”).
It would have been obvious to one of ordinary skill in the art to have modified the system of Jae-Gwan in view of Trepagnier so that the controller determines that the cart-robot enters a parking lot, as taught by Carter as disclosed above, in order to ensure carts do not end up in areas that are unsafe or inconvenient (Carter Paragraph 6 “Retail stores often permit powered shopping carts to travel freely within the store. However, stores may wish to restrict movement of carts into areas that are unsafe or inconvenient for cart retrieval and to deter theft and reduce other types of cart misuse”).

Hayashida, however, teaches detection of changes in vibration generated based on friction between the mover and the travelling surface or frictional forces with respect to the travelling surface, applied to the mover (Hayashida Fig 13, 14, Page 5 Third embodiment “ in the third embodiment, the sheet-like uneven portion 5 is provided on the ground on which the carriage 12 moves, and the position detection unit 403 b detects the vibration pattern generated when the carriage 12 moves over the uneven portion 5. A method of detecting the position of the carriage 12 will be describe”).
It would have been obvious to one of ordinary skill in the art to have modified the system of Jae-Gwan in view of Trepagnier and in view of Carter to include detection of changes in vibration generated based on friction between the mover and the travelling surface or frictional forces with respect to the travelling surface, applied to the mover, as taught by Hayashida as disclosed above, in order to determine precise locations of the cart-robot (Hayashida Page 2 “A position detection system according to the present invention is attached to a movable body on which a work object is placed, detects a vibration, and transmits a signal having vibration information indicating the detected vibration and identification information”).
 
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jae-Gwan (KR 20110071624 A) ("Jae-Gwan") (translation attached) in view of Se-Kyung (KR 20120120647 A) ("Se-Kyung")(translation attached).
With respect to claim 5, Jae-Gwan fails to explicitly disclose that the controller monitors a charging state of the cart-robot and searches for a marker indicating movement to a charging station using the camera sensor, and wherein the controller moves the cart-robot along the found markers. 
(Se-Kyung Page 3 “According to another aspect of the invention, the battery detection unit for detecting the remaining battery level every predetermined period and outputs a battery charging signal when the battery remaining amount is less than a predetermined value”) and searches for a marker indicating movement to a charging station using the camera sensor (Se-Kyung Page 4 “If the charging is necessary, the photographing is performed by using the provided camera. Determining a current position by using identification information of the position recognition mark and recognizing the position and direction of the floor pattern based on the determined position when the position recognition mark exists in the captured image”), and wherein the controller moves the cart-robot along the found markers (Se-Kyung Page 5 “The driving controller 332 controls the movement of the driving unit 360 so that the floor sensor array detects the floor pattern when the driving unit 360 moves to a position where the floor pattern is installed and the floor pattern is detected. do. That is, the driving controller 332 controls the driving unit 360 to move to the position of the floor pattern estimated by the position recognition unit 350 so as to approach within a close distance of the floor pattern. The movement and rotation are controlled to detect the floor pattern with a predetermined specific recognition pattern. When the battery charging signal is received from the battery detector 320, the charging controller 334 may include the location recognition unit 350, the driving unit 360, the floor sensor array 370, and the transmission / reception sensor ( 410 controls the intelligent robot 300 to move to the right charging position”). 
It would have been obvious to one of ordinary skill in the art to have modified the system of Jae-Gwan so that the controller monitors a charging state of the cart-robot and searches for a marker indicating movement to a charging station using the camera sensor, and wherein the controller moves the cart-robot along the found markers, as taught by Se-Kyung as disclosed above, in order to ensure continuous functionality by being able to determine when charging is necessary (Se-Kyung Page 3 “Intelligent robots, on the other hand, have an automatic charging function because they perform their tasks by moving themselves in a defined area. The automatic charging function automatically detects the battery level at predetermined intervals by the intelligent robot and automatically returns to the charging device installed at a predetermined position in the mission area when the intelligent robot does not reach the reference value”).

With respect to claim 14, Jae-Gwan fail to explicitly disclose monitoring, by the controller, a charging state of the cart-robot and searching for a marker indicating movement of a charging station using the camera sensor; and moving, by the controller, the cart-robot along the found markers.
Se-Kyung, however, teaches monitoring, by the controller, a charging state of the cart-robot (Se-Kyung Page 3 “According to another aspect of the invention, the battery detection unit for detecting the remaining battery level every predetermined period and outputs a battery charging signal when the battery remaining amount is less than a predetermined value”) and searching for a marker indicating movement of a charging station using the camera sensor (Se-Kyung Page 4 “If the charging is necessary, the photographing is performed by using the provided camera. Determining a current position by using identification information of the position recognition mark and recognizing the position and direction of the floor pattern based on the determined position when the position recognition mark exists in the captured image”); and moving, by the controller, the cart-robot along the found markers (Se-Kyung Page 5 “The driving controller 332 controls the movement of the driving unit 360 so that the floor sensor array detects the floor pattern when the driving unit 360 moves to a position where the floor pattern is installed and the floor pattern is detected. do. That is, the driving controller 332 controls the driving unit 360 to move to the position of the floor pattern estimated by the position recognition unit 350 so as to approach within a close distance of the floor pattern. The movement and rotation are controlled to detect the floor pattern with a predetermined specific recognition pattern. When the battery charging signal is received from the battery detector 320, the charging controller 334 may include the location recognition unit 350, the driving unit 360, the floor sensor array 370, and the transmission / reception sensor ( 410 controls the intelligent robot 300 to move to the right charging position”). 
It would have been obvious to one of ordinary skill in the art to have modified the system of Jae-Gwan to include monitoring, by the controller, a charging state of the cart-robot and searching for a marker indicating movement of a charging station using the camera sensor; and moving, by the controller, the cart-robot along the found markers, as taught by Se-Kyung as disclosed above, in order to ensure continuous functionality by being able to determine when charging is necessary (Se-Kyung Page 3 “Intelligent robots, on the other hand, have an automatic charging function because they perform their tasks by moving themselves in a defined area. The automatic charging function automatically detects the battery level at predetermined intervals by the intelligent robot and automatically returns to the charging device installed at a predetermined position in the mission area when the intelligent robot does not reach the reference value”).

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jae-Gwan (KR 20110071624 A) ("Jae-Gwan") (translation attached) in view of Se-Kyung (KR 20120120647 A) ("Se-Kyung") (translation attached) and in view of Carter (US 20070045019 A1) ("Carter").
With respect to claim 6, Jae-Gwan in view Se-Kyung teaches searches for other cart-robots being charged in the charging station or an obstacle disposed around the charging station, using the obstacle sensor or the camera sensor (Jae-Gwan Page 3 “In addition, the front side of the frame 1000 or the basket 200 is further provided with an ultrasonic sensor 230 for detecting an object in front of the control unit 160, the control unit 160, the ultrasonic sensor 230 When detected through, characterized in that for stopping the drive motor 320”).

Carter, however, teaches when the camera sensor photographs a standby marker during moving along the marker, the controller stops the movement of the cart-robot (Carter Paragraph 37 “As the cart 30 approaches the restricted area 40 along the track 32, the CIU detects the stop line 42 and issues one or more commands to slow down or stop the cart 30. In a preferred embodiment, the CIU issues a command to a motor controller to stop the cart's motor. Alternatively, the CIU can interrupt the electrical connection between the cart's electric battery and its motor controller, thereby causing the motor to stop. In other embodiments, the cart 30 may include a braking mechanism, and the CIU can issue a command to actuate the braking mechanism” | Carter Paragraph 47 “Optical systems can be used to determine when the cart 30 crosses the stop line 42. For example, the cart 30 may include one or more cameras or other suitable optical detectors that image specific optical features near the store exit, and the CIU can include image processing capabilities to determine the proximity of the cart 30 to the imaged features. Suitable optical features for marking the stop line 42 include, for example, a line or pattern having specific color(s) or spectral reflectivity or absorptivity”).
It would have been obvious to one of ordinary skill in the art to have modified the system of Jae-Gwan in view of Se-Kyung so that when the camera sensor photographs a standby marker during moving along the marker, the controller stops the movement of the cart-robot, as taught by Carter as disclosed above, in order to ensure carts do not end up in areas that are unsafe or inconvenient (Carter Paragraph 6 “Retail stores often permit powered shopping carts to travel freely within the store. However, stores may wish to restrict movement of carts into areas that are unsafe or inconvenient for cart retrieval and to deter theft and reduce other types of cart misuse”) 

(Jae-Gwan Page 3 “In addition, the front side of the frame 1000 or the basket 200 is further provided with an ultrasonic sensor 230 for detecting an object in front of the control unit 160, the control unit 160, the ultrasonic sensor 230 When detected through, characterized in that for stopping the drive motor 320”).
Jae-Gwan in view of Se-Kyung fail to explicitly disclose photographing, by the camera sensor, a standby marker during moving along the marker; stopping, by the controller, the movement of the cart-robot.
Carter, however, teaches photographing, by the camera sensor, a standby marker during moving along the marker; stopping, by the controller, the movement of the cart-robot; (Carter Paragraph 37 “As the cart 30 approaches the restricted area 40 along the track 32, the CIU detects the stop line 42 and issues one or more commands to slow down or stop the cart 30. In a preferred embodiment, the CIU issues a command to a motor controller to stop the cart's motor. Alternatively, the CIU can interrupt the electrical connection between the cart's electric battery and its motor controller, thereby causing the motor to stop. In other embodiments, the cart 30 may include a braking mechanism, and the CIU can issue a command to actuate the braking mechanism” | Carter Paragraph 47 “Optical systems can be used to determine when the cart 30 crosses the stop line 42. For example, the cart 30 may include one or more cameras or other suitable optical detectors that image specific optical features near the store exit, and the CIU can include image processing capabilities to determine the proximity of the cart 30 to the imaged features. Suitable optical features for marking the stop line 42 include, for example, a line or pattern having specific color(s) or spectral reflectivity or absorptivity”).
(Carter Paragraph 6 “Retail stores often permit powered shopping carts to travel freely within the store. However, stores may wish to restrict movement of carts into areas that are unsafe or inconvenient for cart retrieval and to deter theft and reduce other types of cart misuse”) 

Claims 7-8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jae-Gwan (KR 20110071624 A) ("Jae-Gwan") (translation attached) in view of Park (US 20040202351 A1) ("Park").

With respect to claim 7, Jae-Gwan fails to explicitly disclose that the marker comprises one or more light sources that emit light, and wherein the controller calculates the moving speed or the moving direction of the cart- robot in a space where the marker is disposed based on any one of the color, a shape, or a flickering pattern of the marker.
Park, however, teaches that the marker comprises one or more light sources that emit light, and wherein the controller calculates the moving speed or the moving direction of the cart- robot in a space where the marker is disposed based on any one of the color, a shape, or a flickering pattern of the marker (Park Paragraph 31 “The landmark array 100 is made up of a plurality of light sources that are arranged across a certain area and can flicker” | Paragraph 16 “In order to accomplish the above object, the present invention provides a mobile robot, including a communication module for transmitting a light source control signal to selectively control the flickering of the light sources of a landmark array provided in a working space, an image processing module for calculating image coordinates of the flickering of the light sources by detecting the flickering of the light sources, controlled by a the light source control signal, a pose calculation module for calculating position coordinates of the mobile robot using the calculated image coordinates and previously stored world coordinates of the light sources, a move control module for calculating a moving path for the mobile robot by applying the position coordinates of the mobile robot to previously stored spatial coordinates of the working space and controlling the mobile robot to move along the moving path” NOTE: A calculation of directions includes the calculation of a direction).
It would have been obvious to one of ordinary skill in the art to have modified the system of Jae-Gwan so that the marker comprises one or more light sources that emit light, and wherein the controller calculates the moving speed or the moving direction of the cart- robot in a space where the marker is disposed based on any one of the color, a shape, or a flickering pattern of the marker, as taught by Park as disclosed above, in order to effectively navigate a robot when there are variations in its environment (Park Paragraph 12 “Accordingly, there have been demands for a mobile robot and system for autonomous navigation of the mobile robot that is capable of autonomous moving through the use of a landmark array applicable to a home network environment and suitable for application to actual life due to adaptability to the variations of an external environment, such as illumination”).
	
	With respect to claim 8, Jae-Gwan fails to explicitly disclose wherein the marker comprises one or more light sources that emit light; a communicator configured to receive a control message from the server to control operation of the marker; and a marker controller configured to control light emission of each of the light sources in response to the control message.
Park, however, teaches wherein the marker comprises one or more light sources that emit light (Park Paragraph 31 “The landmark array 100 is made up of a plurality of light sources that are arranged across a certain area and can flicker”); a communicator configured to receive a control message from the server to control operation of the marker; and a marker controller configured to (Park Paragraph 33 “The landmark array control module 300 controls corresponding light sources of the landmark array 100 to flicker in response to a flickering control signal transmitted from the mobile robot 500. The landmark array control module 300 includes an access point (AP) 301 that is one of component devices constituting a wireless local area network and receives and processes the light source control signal transmitted from the mobile robot 500, and a light source control unit 302 that controls corresponding light sources to flicker in response to the light source control signal input from the access point 301”).
It would have been obvious to one of ordinary skill in the art to have modified the system of Jae-Gwan so that the marker comprises one or more light sources that emit light; a communicator configured to receive a control message from the server to control operation of the marker; and a marker controller configured to control light emission of each of the light sources in response to the control message, as taught by Park as disclosed above, in order to effectively navigate a robot when there are variations in its environment (Park Paragraph 12 “Accordingly, there have been demands for a mobile robot and system for autonomous navigation of the mobile robot that is capable of autonomous moving through the use of a landmark array applicable to a home network environment and suitable for application to actual life due to adaptability to the variations of an external environment, such as illumination”).

With respect to claim 16, Jae-Gwan fails to explicitly disclose that the marker comprises one or more light sources that emit light, and the method comprising calculating a moving speed or the moving direction of the cart-robot in a space where the marker is disposed based on at least one of the color or a shape or a flickering pattern of the marker.
(Park Paragraph 31 “The landmark array 100 is made up of a plurality of light sources that are arranged across a certain area and can flicker” | Paragraph 16 “In order to accomplish the above object, the present invention provides a mobile robot, including a communication module for transmitting a light source control signal to selectively control the flickering of the light sources of a landmark array provided in a working space, an image processing module for calculating image coordinates of the flickering of the light sources by detecting the flickering of the light sources, controlled by a the light source control signal, a pose calculation module for calculating position coordinates of the mobile robot using the calculated image coordinates and previously stored world coordinates of the light sources, a move control module for calculating a moving path for the mobile robot by applying the position coordinates of the mobile robot to previously stored spatial coordinates of the working space and controlling the mobile robot to move along the moving path” NOTE: A calculation of directions includes the calculation of a direction).
It would have been obvious to one of ordinary skill in the art to have modified the system of Jae-Gwan so that the marker comprises one or more light sources that emit light, and the method comprising calculating a moving speed or the moving direction of the cart-robot in a space where the marker is disposed based on at least one of the color or a shape or a flickering pattern of the marker, as taught by Park as disclosed above, in order to effectively navigate a robot when there are variations in its environment (Park Paragraph 12 “Accordingly, there have been demands for a mobile robot and system for autonomous navigation of the mobile robot that is capable of autonomous moving through the use of a landmark array applicable to a home network environment and suitable for application to actual life due to adaptability to the variations of an external environment, such as illumination”).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jae-Gwan (KR 20110071624 A) ("Jae-Gwan") (translation attached)  in view of Park (US 20040202351 A1) ("Park") and further in view of Harris (US 11081013 B1) (“Harris”).

With respect to claim 9, Jae-Gwan in view of Park fail to explicitly disclose that the marker further comprising an obstacle sensor configured to detect that an obstacle is disposed on the marker or in an area in which the marker is disposed, BIRCH, STEWART, KOLASCH & BIRCH, LLPEHC/EHC/tylApplication No.: NEWDocket No.: 6774-0240PUS1 Page 5 of 9 wherein the marker controller controls, based on the obstacle sensor detecting the obstacle, a color emitted by the light source or a flickering pattern or an on-state/off-state of the light source.
Harris, however, teaches, that the marker further comprising an obstacle sensor configured to detect that an obstacle is disposed on the marker or in an area in which the marker is disposed,BIRCH, STEWART, KOLASCH & BIRCH, LLPEHC/EHC/tylApplication No.: NEWDocket No.: 6774-0240PUS1Page 5 of 9 wherein the marker controller controls, based on the obstacle sensor detecting the obstacle, a color emitted by the light source or a flickering pattern or an on-state/off-state of the light source (Harris Col 4 lines 11-14 “In some examples, the marker 130 may project light, patterns, messages, or other information, to provide the UAV 104 and user 136 with information necessary for the UAV 104 to land” | Col 4 lines 45-49 “ For example, in response to the sensors 132 on the marker 130 detecting an obstacle, the marker 130 may (1) provide a message to the UAV 104 to hold its position and (2) display a message to the user 136 to remove the obstacle” | Col 5 lines 66 – Col 6 line 3 “In some examples, the sensors 204 can include a number of sensors designed to provide information to the marker 130, customer, and/or the UAV 104. The sensors 204 can be used to identify issues in the landing zone 128 such as, for example, obstacles” |Col 12 lines 32-36 “At 410, optionally, if the marker 130 determines that there is an obstacle in the flight path of the UAV 104, the marker 130 may provide an adjustment message to provoke the user 136 to move the marker 130. The marker 130 can flash its lights 208”)
It would have been obvious to one of ordinary skill in the art to have modified the system of Jae-Gwan in view of Park so that the marker further comprising an obstacle sensor configured to detect that an obstacle is disposed on the marker or in an area in which the marker is disposed,BIRCH, STEWART, KOLASCH & BIRCH, LLPEHC/EHC/tylApplication No.: NEWDocket No.: 6774-0240PUS1Page 5 of 9 wherein the marker controller controls, based on the obstacle sensor detecting the obstacle, a color emitted by the light source or a flickering pattern or an on-state/off-state of the light source, as taught by Harris as disclosed above, in order to ensure safe travel of robots to avoid collisions with obstacles (Harris Abstract “The marker can provide final landing authority and can “wave-off” the UAV if an obstacle or person exists in the landing zone”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM ABDOALATIF ALSOMAIRY whose telephone number is (571)272-5653. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/IBRAHIM ABDOALATIF ALSOMAIRY/Examiner, Art Unit 3667                                                                                                                                                                                                        
/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667